Citation Nr: 1632094	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Son



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965 and from October 1974 to January 1985.  The appellant died in January 2007 and the appellant seeks surviving spouse benefits.  

This matter come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2016, during the course of the appeal, the appellant had a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


REMAND

On an Affidavit of Medical Amendment to Florida State Death Certificate, the certifying physician indicated that the Veteran's death was due to acute and chronic renal failure of five or six days duration as a result of metastatic renal cell carcinoma of six months duration.  Other disorders contributing to death but not related to the underlying cause were lactic acidosis, encephalopathy, and possible cirrhosis.  The physician stated that the primary cause of death was metastatic renal cell carcinoma, a fact that the physician had not mentioned on the original death certificate.  
At the time of his death, the Veteran had a 0 percent rating for a right arm scar from the residual of an excision with skin graft for melanoma.  That was the only service-connected disability.

The service medical records show that during a February 1962 service entrance examination, the Veteran responded, "Yes," when asked if he then had, or had ever had frequent or severe headaches.  During service, he was treated for headaches on several occasions.  

The Veteran's service medical records also show that in February 1982, he had a malignant melanoma removed from the right arm.  In February 1984, it was noted that he needed treatment due to long-term problems with his kidneys.  

From December 2006 to January 2007, the Veteran was hospitalized at the Lakeland Regional Medical Center.  It was noted that in 2006, he had developed renal cell carcinoma and had undergone a radical left nephrectomy.  The carcinoma had grown up his vena cava and into the right atrium.  He had open heart surgery to clear the tumor from the right atrium and vena cava.  A CT scan of the abdomen and pelvis also showed significant replacement of the liver with metastatic disease.  In December 2006, the Veteran had a malignant melanoma excised from his back.  

During a hearing before the undersigned Veterans Law Judge, the appellant contended that the Veteran's fatal renal cell carcinoma was etiologically related to the malignant melanoma the right arm in service.  She also raised contentions to the effect that the Veteran's death was due to a delay in treatment by VA.  Essentially, she maintained that the delay contributed to the Veteran's death and that she should be entitled to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151.

A claim for dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151 has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  However, it is inextricably intertwined with the appellant's claim for dependency and indemnity compensation and must be developed for appellate consideration as part of the claim on appeal for dependency and indemnity compensation.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In light of the foregoing discussion, additional development of the record is warranted prior to further appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant for any additional evidence of the Veteran's treatment for carcinoma, including malignant melanoma and renal cell carcinoma.  That evidence should include, but is not limited to, any requests that were made to the VA for treatment or any evidence of VA delays in providing treatment.  In addition, request a release, and then ask Duke University for records of the Veteran's treatment by the Surgical Oncology service on April 19, 1982, May 17, 1982, and June 14, 1982.  

2.  Then, refer the claims file to a VA clinician for review.  The reviewer should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected residuals of melanoma caused or contributed substantially or materially to cause his death.  In particular, the reviewer must address the evidence which shows that the Veteran had malignant melanoma in service in 1982 and after service in December 2006 and long-term kidney problems in February 1984 during service.  The VA reviewer must also address the question of whether it is at least as likely as not (50 percent or greater probability) that the Veteran's melanoma in service led to the development of renal cell carcinoma in 2006.  The VA reviewer should provide a rationale for the opinions.  

3.  Then, readjudicate the claim of entitlement to DIC to include entitlement to DIC under 38 U.S.C.A. § 1151.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

